Citation Nr: 0415690	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  96-32 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.  Entitlement to a disability rating greater than 10 
percent for non-specific dermatitis and eczema of the hands.


REPRESENTATION

Appellant represented by:	Louis A. deMier-LeBlanc, 
Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1977 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1995 and February 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The case returns to the Board following remands to the RO in 
January 2002 and September 2003. 

The Board notes that the veteran also disagreed with the 
February 1996 denial of service connection for pneumonia/cols 
and headaches and an increased rating for service-connected 
right forearm scar.  However, his July 1996 substantive 
appeal specifically indicated that he wished to continue his 
appeal on the dermatitis claim only and that he withdrew his 
appeal of the other issues.  See 38 C.F.R. § 20.204 (2003).  
Therefore, these matters are not currently before the Board.  

Also in July 1996, the veteran withdrew his request for a 
personal hearing.  

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
psychiatric disorder will be discussed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Current VA dermatology examination is negative for any 
skin rash; previous examinations do not find extensive 
lesions or marked disfigurement, and, despite a complaint of 
almost constant itching, the skin disability is described as 
episodic or intermittent, with medication involving the use 
of topical corticosteroids only. 


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for non-specific dermatitis and eczema of the hands have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.118, Diagnostic Code 7806 (2003); 
38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in July 2001 and February 
2002, the RO advised the veteran of the evidence necessary to 
substantiate his claim, and explained that VA was obligated 
to obtain VA medical records and to make reasonable efforts 
to secure any other evidence identified and authorized by the 
veteran.  In addition, the supplemental statements of the 
case dated in December 2002 and February 2004 include the 
regulation implementing the notice and assistance provisions 
of the VCAA.  Accordingly, the Board finds that the veteran 
has received all required notice.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board notes that VA believes that this 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
For example, in this case, the veteran's claim for an 
increased rating was received in August 1995, many years 
before the enactment of the VCAA, such that providing notice 
of VCAA requirements prior to the initial determination was 
impossible.  In any event, as the Board has already 
determined that the veteran has received all required VCAA 
notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 
38 U.S.C.A. § 7261(b) ("Court shall take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an 
error or defect in a Board decision that does not affect the 
merits of the issue or substantive rights of the appellant 
will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters to the veteran 
do not contain the "fourth element," the Board finds that 
the veteran was otherwise fully notified of the need to give 
to VA any evidence pertaining to his claim.  The letters 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letters ask the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the RO has secured 
several dermatology examinations for evaluation of the 
veteran's disability.  The veteran, though his 
representative, has submitted various VA and private medical 
records.  Although the RO has asked him to do so, he has not 
identified any additional relevant VA treatment or authorized 
the release of any other private medical evidence.  
Therefore, the Board finds that the duty to assist has been 
satisfied.  38 U.S.C.A. 
§ 5103A.   

Factual Background

The RO granted service connection for non-specific dermatitis 
in an August 1980 rating decision.  At that time, it assigned 
a noncompensable (zero percent) rating.

The veteran submitted a claim for an increased evaluation in 
August 1995.  In connection with this claim, he provided 
records of VA medical treatment in 1995, as well as remote 
treatment in the 1980s and 1992.  Recent treatment records 
were negative for any findings relevant to the service-
connected skin disability.  

In January 1996, the veteran underwent a VA dermatology 
examination.  He complained of persistent, itchy rash on the 
hands and in the inguinal area.  There was some improvement 
for one or two months with use of different topical creams.  
Examination found dry, scaly plaques on the hands, primarily 
on the fingers, as well as erythematous, scaly arciform 
plaques in the inguinal area.  The diagnosis was active hand 
eczema and active tinea cruris.    

The RO's February 1996 rating decision awarded a 10 percent 
disability rating for non-specific dermatitis and eczema of 
the hands.  The veteran perfected an appeal of that decision.  

The veteran was afforded another VA dermatology examination 
in December 1999.  He reported having lesions on the hands 
and feet with poor response to multiple creams.  He currently 
used Psorcon and Spectazole.  The veteran described marked 
pruritus and pain.  Examination revealed dry, scaly plaques 
on the hands and feet with fissuring, maceration of the toe 
webs, and an erythematous aciform patch in the right groin.  
The diagnosis was psoriasiform dermatitis on the hands and 
feet, tinea pedis, and tinea ungium and tinea cruris.    

Additional medical records submitted by the veteran in March 
2002 refer to treatment for disorders unrelated to the 
service-connected skin disability.  

The report of the April 2002 VA dermatology examination 
showed that the veteran described intermittent episodes of 
rash of the hands, feet, and face with itching.  There was 
some improvement with creams, which included Clotrimazole 
lotion and Spectazole cream.  There was almost constant 
itching of the hands and feet, as well as pain.  Examination 
revealed erythematous, scaly patches on the face and 
retroauricular area, multiple telangiectasis on the cheeks, 
and scaly toes and toe webs.  The diagnoses included 
seborrheic dermatitis, rosacea, and tinea pedis.  The 
examiner stated that the lesions were not extensive.  There 
was no marked disfigurement, ulceration, or extensive 
exfoliation.  There was no systemic manifestation.  He stated 
that the disability was not exceptionally repugnant.  

The veteran presented for another VA dermatology examination 
in July 2003.  He described a history of pruritic rash 
occurring every four or five months and lasting for several 
weeks.  He used many different creams without improvement.  
The rash affected his hands, face, trunk, and legs.  He also 
had a history of fungal infection of the feet that was 
successfully treated with creams.  The veteran used 
Clobetasol cream twice a day, clotrimazole solution twice a 
day, and Spectazole cream twice a day.  He had no side 
effects from treatment and no systemic symptoms.  Examination 
revealed no skin rash at that time and no lesion on the feet.  
The examiner stated that since the dermatitis was not 
currently active, the percentage of body affected could not 
be evaluated.  The veteran currently used a strong topical 
corticosteroid, although he had no visible signs of atrophy 
or hypopigmentation commonly seen when these creams are used 
for prolonged periods.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's disability, currently rated as 10 percent 
disabling, is evaluated as a skin disorder.  38 C.F.R. § 
4.118.  During the pendency of the veteran's appeal, VA 
promulgated new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 
38 C.F.R. pt. 4).  Generally, where the law or regulation 
changes during the course of a claim or appeal, the version 
most favorable to the veteran will apply, as permitted by any 
stated effective dates of the applicable regulations.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 
3-2000.  In this case, prior to August 30, 2002, the Board 
may apply only the previous version of the rating criteria.  
As of August 30, 2002, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that, in its February 2004 supplemental 
statement of the case, the RO considered the old and new 
versions of the regulations in determining that no increase 
was warranted.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  Bernard, 4 Vet. 
App. at 392-94.  

Under the previous version of the regulations, dermatitis is 
rated by analogy to Diagnostic Code (Code) 7817, dermatitis 
exfoliativa.  Notes to 38 C.F.R. § 4.118 indicate that 
diagnostic codes including Code 7817 are rated as eczema, 
Code 7806.  Under Code 7806, a 10 percent rating is assigned 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is in order for eczema with constant exudation or 
itching, extensive lesions, or marked disfigurement.  
38 C.F.R. § 4.118 (2002).  

Under the amended rating criteria, Code 7806 evaluates 
disability for dermatitis or eczema.  A 10 percent evaluation 
is in order when at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas are affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is assigned when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 
4.118 (2003).     

In this case, the Board finds that the overall disability 
picture does not more nearly approximate the criteria for a 
rating greater than 10 percent under either version of the 
rating schedule.  38 C.F.R. § 4.7.  Current VA examination is 
negative for any skin rash.  Previous examinations do not 
find extensive lesions or marked disfigurement.  Although the 
report of the April 2002 VA examination includes a complaint 
of almost constant itching, all of the VA examination reports 
also indicate the veteran's description of the rash as 
intermittent.  The veteran uses topical corticosteroids only; 
there is no evidence or allegation of systemic therapy.  
Therefore, the Board finds that, under either version of the 
rating criteria, the preponderance of the evidence is against 
a disability rating greater than 10 percent for no-specific 
dermatitis and eczema of the hands.  38 C.F.R. § 4.3.  


ORDER

A disability rating greater than 10 percent for non-specific 
dermatitis and eczema of the hands is denied.  


REMAND

The RO denied service connection for a psychiatric disorder 
in an August 1980 rating decision.  The veteran submitted a 
petition to reopen that claim in May 1995.  In an August 1995 
rating decision, the RO found no new and material evidence to 
reopen the claim.  The veteran, through his representative, 
submitted a notice of disagreement with that decision in 
September 1995.  The RO has not issued a statement of the 
case.  Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded so that the RO 
may issue a statement of the case.  38 U.S.C.A. § 7105(d)(1); 
38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Accordingly, the matter is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will contact 
the veteran if further action is required on his part.:

The RO should furnish the veteran and his 
representative a statement of the case on 
the issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for a 
psychiatric disorder, based on his 
September 1995 notice of disagreement 
with the August 1995 rating decision.  
The RO should allow the appropriate 
period of time for the veteran to perfect 
an appeal of that decision and proceed 
accordingly.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



